PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/512,760
Filing Date: 13 Oct 2014
Appellant(s): Lee et al.



__________________
Adam D. Brooke (Reg. No. 58,922)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 May 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 14 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

(2) Response to Argument

With respect to 101: The claim rejections under 35 U.S.C. 101 are maintained. Appellant arguments are not persuasive.
Appellant argues that the final office action fails to establish that the recited elements of the claims can be performed in the human mind or by pen and paper, or can be considered a method of organizing human activity because the claim limitations analysis is an oversimplification and generalization of the claim elements.  Examiner respectfully disagrees.  The 101 rejection of the Final Office Action of 04/14/2020 includes an analysis of all of the claim limitations of independent claims 1 and 12.  Appellant argues that the rejection only includes a generalization of the claim element and does not analyze the entire claim element.  Examiner 
Appellant argues that the claims are not directed to an abstract idea because the claim elements do not fall into the groupings of abstract ideas including mental processes and certain methods of organizing human activity.  Appellant does not point out which elements do not fall into the identified grouping of abstract ideas, merely alleges that the entirety of the claims October 2019 Update on Subject Matter Eligibility (see Page 5, certain activity between a person and a computer). The limitation of facilitating correction of an error also falls into the grouping of certain methods of organizing human activity because it involves managing human behavior.  Therefore, the claim elements are directed to an abstract idea including mental processes and certain methods of organizing human activity.


Appellant argues that the claims provide an improvement to updating medical records similar to Example 42 of the Subject Matter Eligibility Examples.  The present claims allow for compiling and sharing information in an easy-to-visualize format which allows a user to make determinations about the data such as detecting errors.  This does not provide for a combination of elements which provide a technical improvement, as in Example 42.  Example 42 provides a technical solution which allows for user to share information in real time in a standardized format which is a solution to a technical problem in the specification.  As 
Appellant argues that the claims are not ineligible merely because they are directed to a graphical user interface.  Appellant cites examples of cases with graphical user interfaces which have been found to be eligible subject matter.  However, Examiner notes that the claims of the cited eligible cases are not similar to the present claims.  First, Example 37, Claim 1 is eligible because the automatic displaying of icons is based on usage data which includes how much memory has been allocated to the processor and is automatically tracked by a processor over time.  This is the technical improvement which in combination with the other additional elements integrates the abstract idea into a practical application.  The present claims do not include a similar computer usage data which is computer-generated data that cannot be manipulated or tracked mentally or by calculations done by a human. Second, the claims of Core Wireless were found to be patent eligible based on the summary window being displayed while the applications are in an un-launched state.  The present claims do not provide a technical improvement of displaying information in a display while in an un-launched state.  Lastly, the claims of Enfish were found to be eligible because they recited a self-referential database having two key features: all entity types can be stored in a single table; and the table rows can contain information defining the table columns. This was found to be an improvement Enfish were not found eligible in relation to the graphical user interface element or functionality. The present claims do not provide an unconventional improvement to database structure similar to that in Enfish. 
Appellant argues that Final Office Action of 04/14/2020 does not properly analyze all claim elements under Step 2B.  Examiner respectfully disagrees.  The rejection identifies and analyzes the claim limitations which are directed to the abstract idea and then subsequently identifies and addresses the additional elements, i.e. those elements which are not directed to the abstract idea, as to whether they integrate the abstract idea into a practical application and whether they amount to significantly more.  The additional elements are considered as a whole and they do not amount to significantly more than the abstract idea. Appellant argues that the claim limitations have not been given proper consideration because there is not proper explanation as to why they are abstract or there is not proper explanation as to whether the additional elements are well-understood, routine and conventional.  Examiner respectfully disagrees.  The functional claim limitations of Claims 1 and 12 listed on page 25-28 of the Appeal Brief are directed to the abstract idea.  As discussed above, the descriptive portion of the claims merely further describes what results from the mental process (generating, assigning, changing, etc.) and does not change the analysis of the functional steps of the claims.  The elements which are additional elements and not directed to the abstract idea itself, have been properly analyzed in the Final Rejection of 04/14/2020.
Appellant argues that the claims amount to improvements that are not well-understood, routine and conventional because the steps in which the graphical user interface is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).  The present specification does not disclose a particular user interface, but merely describes the information being displayed via a terminal, where the terminal is disclosed as a generic component including a hand-held wireless communication device such as a smart phone, tablet, etc. (Specification [0031]). The use of general purpose computer components amounts to well-understood, routine and conventional activity.
Appellant argues that the step of receiving electronic patient information form at least one terminal does not amount to insignificant extra-solution activity because the feature is central to the remainder of the claim.  Examiner notes that as per MPEP 2106.05(g), when determining whether an additional element is insignificant extra-solution activity, examiner considers whether the limitation amounts to necessary data gathering and outputting.  The courts have found examples of mere data gathering to be those that collect information which is used, i.e. necessary, for the execution of the abstract idea.  In the present claims, the data is 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EVANGELINE BARR/Primary Examiner, Art Unit 3626          

                                                                                                                                                                                              Conferees:

/CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626

                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.